                   UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF NEW YORK
                          MANHATTAN DIVISION

In Re

Betsy Montalvo-Gonzalez, aka                     Case No. 19-10487-cgm
Betsy Gonzalez, aka
Betsy Montalvo,                                  Chapter 13
           Debtor.
                                                 OBJECTION TO
                                                 CONFIRMATION OF
                                                 FIRST AMENDED
                                                 CHAPTER 13 PLAN


OBJECTION TO CONFIRMATION OF FIRST AMENDED CHAPTER 13 PLAN

        COMES NOW Specialized Loan Servicing, LLC as servicer for The Bank

of New York Mellon FKA The Bank of New York, as Trustee for the

certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-4,

and its successors and assigns, “Creditor” herein, pursuant to Rule 3015 of the

Federal Rules of Bankruptcy Procedure, and states and alleges as follows:

        1.    Betsy Montalvo-Gonzalez, aka Betsy Gonzalez, aka Betsy

Montalvo ("Debtor") filed her Chapter 13 Bankruptcy petition on February 15,

2019 and it is currently pending before this Court.

        2.    This Court has jurisdiction over this matter pursuant to 28 U.S.C.

Sections 1334 and 157 and 11 U.S.C. Sections 1322 and 1325.

        3.    On February 20, 2007, a negotiable promissory note ("Note") was

executed in favor of America's Wholesale Lender, in the principal amount of

$404,000.00 plus interest to accrue thereon at the rate of 8.900% per annum. A



*KM12255071KM*
copy of said Note is marked Exhibit 1 and is attached hereto and incorporated

herein by reference.

      4.     The Note is secured by a Mortgage ("Mortgage") on certain real

property and improvements located at 668 Jefferson Pl, Bronx, NY 10456-2513.

A copy of said Mortgage is marked Exhibit 2 and is attached hereto and

incorporated herein by reference. The Mortgage was recorded on April 03, 2007

as City Register File No. 2007000170100. The subject real estate is legally

described as follows:

      ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND SITUATE
      LYING AND BEING IN THE BOROUGH AND COUNTY OF THE
      BRONX, CITY AND STATE OF NEW YORK, MORE PARTICULARLY
      BOUNDED AND DESCRIBED AS FOLLOWS:

      BEGINNING AT A POINT DISTANT 166.06 FEET WESTERLY FROM
      THE CORNER FORMED BY THE INTERSECTION OF THE
      SOUTHERLY SIDE OF JEFFERSON PLACE (50` WIDE) WITH THE
      WESTERLY SIDE OF BOSTON ROAD;

      RUNNING THENCE SOUTHERLY, AND FORMING AN INTERIOR
      ANGLE OF 84 DEGREES 56 MINUTES WITH THE SOUTHERLY SIDE
      OF JEFFERSON PLACE, 98.56 FEET, TO A POINT;

      THENCE WESTERLY AND FORMING AN INTERIOR ANGLE OF 99
      DEFREES 32 MINUTES, 30 SECONDS WITH THE LAST MENTIONED
      COURSE, 21.29 FEET, TO A POINT;

      THENCE NORTHERLY AND FORMING AN INTERIOR ANGLE OF 80
      DEGREES 27 MINUTES 30 SECONDS WITH THE LAST MENTIONED
      COURSE, 100.23 FEET TO THE SOUTHERLY SIDE OF JEFFERSON
      PLACE;

      THENCE EASTERLY ALONG SAID SOUTHERLY SIDE OF
      JEFFERSON PLACE, AND FORMING AN INTERIOR ANGLE OF 95
      DEGREES 04 MINUTES WITH THE LAST MENTIONED COURSE, 21.08
      FEET, TO THE POINT OR PLACE OF BEGINNING.




*KM12255071KM*
       SAID PREMISES BEING KNOWN AS 668 JEFFERSON PLACE,
       BRONX, NY.

              (hereafter, the “Property”).

       5.     Creditor asserts that it is the current holder of the above referenced

Note and Mortgage.

       6.     Debtor`s First Amended Chapter 13 Plan does not list a pre-petition

arrearage amount owed to Creditor. The correct approximate pre-petition

arrearage amount owed to Creditor is $70,768.63.

       7.     Additionally, Debtor's First Amended Chapter 13 Plan lists

$1,870.00 as the ongoing, monthly mortgage payment amount owed to Creditor.

The correct ongoing, monthly mortgage payment amount owed to Creditor is

$2,030.73.

       8.     Further, Debtor's First Amended Chapter 13 Plan does not

adequately protect Creditor in that it proposes loss mitigation with Creditor but

does not include provisions if loss mitigation is denied.

       WHEREFORE, Specialized Loan Servicing, LLC as servicer for The Bank

of New York Mellon FKA The Bank of New York, as Trustee for the

certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-4

respectfully prays this Court deny confirmation of Debtor`s First Amended

Chapter 13 Plan and for such other orders as the Court deems appropriate.




*KM12255071KM*
                                                  Kozeny & McCubbin, L.C. LLC

                                                  By: Sabita Hajaree Ramsaran
                                                  Sabita Hajaree Ramsaran, Esq.
                                                  Wesley T. Kozeny, Esq.
                                                  Attorneys for Movant
                                                  12400 Olive Blvd., Suite 555
                                                  St. Louis, MO 63141
                                                  Phone: (314) 991-0255
                                                  Fax: (314) 567-8019
                                                  nybk@km-law.com


I certify that on the 3rd day of April, 2019, a true and correct copy of the Objection
to Confirmation of First Amended Plan was served electronically via CM/ECF
upon the following parties:

Lorna J. LaMotte
Attorney for Debtor
1120 Avenue of the Americas
Suite 4064
New York, NY 10036

Krista M Preuss
Trustee
399 Knollwood Road
White Plains, NY 10603

Office of the US Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014


And delivered via regular U.S. Mail on April 03, 2019 to:

Betsy Montalvo-Gonzalez
Debtor
668 Jefferson Place
Bronx, NY 10456


/s/ Colleen Baker
    Colleen Baker



*KM12255071KM*
Exhibit 1
